Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page1of13

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT
OF PENNSYLVANIA

SANDRA HARRISON,
and

CAROLYN DOW,
Plaintiffs

BREW VINO LLC
d/b/a GRANDVIEW GOLF COURSE,

and
STEVEN CHRONISTER,

and
MARC BOWER,

and

JORDAN LYLE CHRONISTER,
and

BRIAN POLACHEK,
Defendants

No.: 1:20-cv-00666-SHR

CIVIL ACTION — LAW

ANSWER
Case 1:20-cv-O00666-SHR Document 29 Filed 05/18/21 Page 2 of13

10.

 

ANSWER
. Admitted.
Admitted.
JURISDICTION AND VENUE
. Admitted.
Admitted.
Admitted.

Admitted in part, denied in part. It is admitted that this Court is
granted declaratory and injunctive relief by 28 U.S.C. §§2201 and
2202 and Federal Rules of Civil Procedure 57 and 65. It is
specifically denied that the facts warrant equitable or legal relief,
as described more fully hereinafter. Strict proof thereof is
demanded at trial.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

UNDER PHRA
Admitted.
Admitted
Admitted in part, denied in part. By way of further answer,

Defendants specifically deny that the administrative process was

properly conducted. Strict proof thereof is demanded at trial.
PARTIES

Admitted in part, denied in part. By way of further answer,

Defendants are without knowledge as to Sandra Harrison’s
Case 1:20-cv-O00666-SHR Document 29 Filed 05/18/21 Page 3of13

HH,

12.

13.

14.

15,

16.

17.

18.

19.

20,

21.

22.

demographic self-identification. Strict proof thereof is demanded at
trial.

Admitted in part. By way of further answer, Defendants are
without knowledge as to Carolyn Dow’s demographic self-
identification. Strict proof thereof is demanded at trial.
Admitted.

Admitted in part, denied in part. It is admitted that Defendant
Steve Chronister is an adult individual and a resident of York
County Pennsylvania, and a Caucasian male. It is denied that Mr.
Chronister is an agent of Brew Vino, LLC. Strict proof thereof is
demanded at trial.

Admitted.

Admitted.

Admitted

No response necessary.

FACTS
Admitted.
Admitted.
Admitted.
Admitted.

Defendants are without knowledge as to what exact time Plaintiffs
arrived at the golf course. By information and belief, the weather

on the day in question necessitated that some tee times be delayed.
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 4of13

23,

24,

25

26.

Strict proof thereof is demanded at trial.

Admitted in part, denied in part, Defendants are without
knowledge of the customs of individual golfers. It is admitted that
the golf course advertises its on-site food and drink offerings. By
way of further answer, Plaintiffs brought and consumed their own
outside beverages, contra to course policy. Strict proof thereof is
demanded at trial.

Denied. Following an interaction between Plaintiffs and course
personnel addressing Plaintiffs’ adherence to the course’s rules and
slow rate of play, a refund of membership dues was offered in the
spirit of quality customer service and an expression of good faith,
as Plaintiffs appeared unhappy with the course’s policies regarding
pace of play, and the enforcement of those rules. Strict proof

thereof is demanded at trial.

. Defendants lack knowledge of Caucasian male golfers golfing too

slowly at or around the time of the incidents described in
Plaintiffs’ complaint. By way of further answer, had there been
Caucasian male golfers golfing too slowly, such golfers would
have been approached in the same manner. Strict proof thereof is
demanded at trial.

Admitted in part, denied in part. Plaintiffs were encouraged to
maintain the appropriate pace of play as described by the courses’

“Local Rules,” which is printed on the rear of the courses’ golf
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page5of13

27,

28.

29.

30.

31.

score card, and distributed to every playing group. Strict proof
thereof is demanded at trial.

Defendants are without knowledge of Caucasian male golfers who
were golfing to slow at or around the time of the incidents
described in Plaintiffs’ complaint. Strict proof thereof is demanded
at trial.

Admitted in part, denied in part. It is admitted that contact with
local law enforcement officials occurred. By way of further
answer, that contact was made in response to Plaintiffs’ refusal to
abide by the Local Rules, even after being encouraged to do so.

Strict proof thereof is demanded at trial.

Defendants are without knowledge of Caucasian male golfers who
were golfing to slow at or around the time of the incidents
described in Plaintiffs’ complaint. Strict proof thereof is demanded
at trial.

Denied. Defendants’ actions were in no way discriminatory.
Defendants’ actions strictly and solely served the purpose of
enforcing the Local Rules and maintaining the pace of play, a
legitimate non-discriminatory purpose. By way of further response,
Defendants are so aggrieved by this accusation that a Dragonetti
action is expected. Strict proof thereof is demanded at trial.
Admitted in part, denied in part. It is admitted that there was a

PHRC investigation and conclusion. It is specifically denied that
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 6of13

32.

33.

34.

35.

36,

37.

the results of the investigation yielded actual probable cause or any
finding of discriminatory conduct. Strict proof thereof is demanded
at trial.
Plaintiffs’ Complaint Paragraph 32 is a conclusion of law and no
response in necessary.
COUNT I
DISCRIMINATION IN VIOLATION OF TITLE Il
PLAINTIFFS V. DEFENDANTS
Defendants repeat each and every answer and statement in the
above paragraphs of this Answer and New Matter. Strict proof
thereof is demanded at trial.
Admitted.
Plaintiffs’ Complaint Paragraph 35 is a conclusion of law and no
response in necessary.
Denied. On April 21, 2018, as on every day of operation,
Defendants sought to enforce the Local Rules and maintain the
pace of play for the enjoyment of all course guests, a legitimate
non-discriminatory purpose. Strict proof thereof is demanded at
trial.
Denied. Defendants sought to enforce the Local Rules and
maintain the pace of play for the enjoyment of all course guests, a
legitimate non-discriminatory purpose. Strict proof thereof is

demanded at trial.
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 7 of 13

38, Denied. Defendants sought to enforce the Local Rules and
maintain the pace of play for the enjoyment of all course guests, a
legitimate non-discriminatory purpose. Strict proof thereof is
demanded at trial.

39. Denied. Because Defendants sought to enforce the Local Rules and
maintain the pace of play for the enjoyment of all course guests, a
legitimate non-discriminatory purpose, Defendants conduct was
not discriminatory, and Plaintiff's did not suffer damages as a

result, Strict proof thereof is demanded at trial.

WHEREFORE, Defendants request that Plaintiff's complaint be

dismissed with prejudice.

COUNT I
DISCRIMINATION IN VIOLATION OF SECTION 1981

PLAINTIFFS V. DEFENDANTS

40. Defendants repeat each and every answer and statement in the
above paragraphs of this Answer and New Matter. Strict proof
thereof is demanded at trial.

41. No response is necessary.

42. Plaintiffs’ Complaint Paragraph 42 is a conclusion of law and no
response in necessary.

43. Denied, Defendants in nowise deprived Plaintiffs of any

contractual interest, nor did Defendants act with any racial or
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 8 of 13

misogynist animus. Defendants’ sole motive was to enforce the
Local Rules and maintain the pace of play for the enjoyment of all
course guests, a legitimate non-discriminatory purpose. Strict proof
thereof is demanded at trial.

44. Denied. Defendants’ intent was to enforce the Local Rules and
maintain the pace of play for the enjoyment of all course guests, a
legitimate non-discriminatory purpose. Strict proof thereof is
demanded at trial.

45. Defendants sought to enforce the Local Rules and maintain the
pace of play for the enjoyment of all course guests, a legitimate
non-discriminatory purpose. Strict proof thereof is demanded at
trial.

46. Denied. Because Defendants sought to enforce the Local Rules and
maintain the pace of play for the enjoyment of all course guests, a
legitimate non-discriminatory purpose, Defendants conduct was
not discriminatory, and Plaintiff's did not suffer damages as a

result. Strict proof thereof is demanded at trial.

WHEREFORE, Defendants request that Plaintiff's complaint be
dismissed with prejudice.
COUNT IH
DISCRIMINATION IN VIOLATION OF THE PHRA

PLAINTIFFS V. DEFENDANTS
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 9of13

47. Defendants repeat each and every answer, response and statement

48

49.

50.

51,

52.

53.

in the above paragraphs of this Answer and New Matter. Strict

proof thereof ts demanded at trial,

. No response is necessary.

Plaintiffs’ Complaint Paragraph 49 is a conclusion of law and no
response in necessary.

Denied. Defendants in nowise deprived Plaintiffs of the full use
and enjoyment of a public accommodation, nor did Defendants act
with any racial or misogynist animus. Defendants’ sole motive was
to enforce the Local Rules and maintain the pace of play to ensure
the full use and enjoyment of the course for all course guests, a
legitimate non-discriminatory purpose. Strict proof thereof is
demanded at trial.

Denied. Defendants’ intent was to enforce the Local Rules and
maintain the pace of play for the enjoyment of all course guests, a
legitimate non-discriminatory purpose. Strict proof thereof is
demanded at trial.

Defendants sought to enforce the Local Rules and maintain the
pace of play for the enjoyment of all course guests, a legitimate
non-discriminatory purpose. Strict proof thereof is demanded at
trial.

Denied. Because Defendants sought to enforce the Local Rules and

maintain the pace of play for the enjoyment of all course guests, a
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 10 of 13

legitimate non-discriminatory purpose, Defendants conduct was
not discriminatory, and Plaintiffs did not suffer damages as a

result. Strict proof thereof is demanded at trial.

WHEREFORE, Defendants request that Plaintiff's complaint be

dismissed with prejudice,

54.

55.

56.

57,

58.

COUNT IV
DECLARATORY RELIEF ALLEGATIONS
PLAINTIFFS V. DEFENDANTS
Defendants repeat each and every answer, response and statement
in the above paragraphs of this Answer and New Matter. Strict
proof thereof is demanded at trial.
Plaintiffs’ Complaint Paragraph 55 is a conclusion of law and no
response in necessary.
No response is necessary.
No response is necessary.
Denied. Because Defendants sought to enforce the Local Rules and
maintain the pace of play for the enjoyment of all course guests, a
legitimate non-discriminatory purpose, Defendants’ conduct was
not discriminatory, and did not violate Plaintiffs’ rights.
Declaratory relief is therefore not appropriate. Strict proof thereof

is demanded at trial.

WHEREFORE, Defendants request that Plaintiff's complaint be

dismissed with prejudice.
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 11 of 13

COUNT V
INJUNCTIVE RELIEF ALLEGATIONS
PLAINTIFFS V. DEFENDANTS

59. Defendants repeat each and every answer, response and statement
in the above paragraphs of this Answer and New Matter. Strict
proof thereof is demanded at trial.

60. Plaintiffs’ Complaint Paragraph 60 is a conclusion of law and no
response in necessary.

61. Denied. Because Defendants sought to enforce the Local Rules and
maintain the pace of play for the enjoyment of all course guests, a
legitimate non-discriminatory purpose, Defendants’ conduct was
not discriminatory, and did not violate Plaintiffs’ rights. Injunctive
relief is therefore not appropriate. Strict proof thereof is demanded

at trial,

WHEREFORE, Defendants request that Plaintiff's complaint be

dismissed with prejudice.

JURY DEMAND

No Response is necessary.
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 12 of 13

RESPECTFULLY SUBMITTED,

KATHRYN NONAS-HUNTER, Esquire
PA 308437

119 E. Market St.

York, PA 17401

Phone: 717-843-8968

Email: kathryn@knhlaw.onmicrosoft.com

Counsel for Defendants
Case 1:20-cv-O0666-SHR Document 29 Filed 05/18/21 Page 13 of 13

CERTIFICATE OF SERVICE

I, Kathryn Nonas-Hunter, Esquire, attorney for the moving Defendants, hereby certify
that I have on the 18" day of May 2021, I electronically filed the foregoing Answer with the

Clerk of Court using the CM/ECF system and emailed a copy to counsel for Plaintiffs.

Both, hr. Gate.

KATHRYN NONAS-HUNTER, ESQUIRE

Counsel for Moving Defendants

Dated: March 18, 2021
